DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over MIYASHITA (US 2011/0204975).
Regarding claims 1, 9 and 14, Miyashita (i.e. Figs. 1-3, 6 and 8) discloses a radio frequency (RF) power transmitter system (comprising a power amplifier 240 and associated control circuitry and transmit signal generation network for a transmit chain 

    PNG
    media_image1.png
    551
    881
    media_image1.png
    Greyscale

Fig. 2 of Miyashita reproduced for ease of reference
a RF power semiconductor device (a microwave power amplifier 240), comprising that uses a gallium nitride high electron mobility transistor (GaN HEMT, §0066) and thus reads on claims 2, 10 and 15, causing memory effects due to self-heating of the device and the gate and drain lag by trap and release of charges by/from charge traps of the semiconductor due to temporal fluctuation of gate and drain voltage of the transistor (§0025-§0026), configured to output a time-varying gain characteristic (inherently the gain characteristics changes with time because of the memory effect, equation 1, §0004-§0005) from a RF input signal waveform (§0075) originating from a digital input (orthogonal quadrature baseband signals I and Q after correction enters into the D/A converters 221 and 222 for converting from digital to analog and being modulated at Q-Mod enters into the amplifier, 240, see Fig. 2, §0052, §0057), wherein the time-varying gain characteristic includes a gain error (due to memory effect the time variance in AM-AM and AM-PM results in error of gain’s amplitude and phase characteristics, §0048) associated with a charge-trapping event (§0103, §0108) having a memory effect on the RF power semiconductor device; and
circuitry (distortion correcting apparatus 210) configured to apply an analog gate bias (gate lag signal “ge” as shown in Fig. 1A & 1B and “Vbg” in Fig. 3, §0034) waveform (GATE BIAS VOLTAGE MODEL CALCULATING UNIT 124  of Fig. 6, §0087 and GATE LAG MODEL CALCULATING UNIT 122 of Fig. 8, §0104 generates corrected gate bias, §0013) and per claims 3 and 16, the circuitry is configured to apply the analog gate bias waveform (Vbg) to a gate (see Fig. 3 where the output of Fig. 6 is applied to the gate of the GaN HEMT device) of the RF power semiconductor device (PA 103) based on the time-varying gain characteristic (due to memory effect AM-AM and AM-PM changes are monitored and a lookup table is created to fix the AM-AM and AM-PM errors, i.e. the gain errors and real time adjustable supply and bias voltage is provided to the power amplifier device, §0012-§0014) to reduce the gain error (due to memory effect).
Miyashita although is not explicit about addressing the memory effect on the RF power semiconductor device lasting longer than 1 microsecond, it is well known in the art that Charge trapping in GaN HEMT-based devices can be modeled having time constants associated with the charging and discharging of a virtual back gate that produces a self-biasing effect responsible for time dependent gain variation can range from one microsecond to over one minute (please see Jardel et. al. “An Electro thermal Model for AlGaN/GaN Power HEMTs Including Trapping Effects to Improve Large-Signal Simulation Results on High VSWR”, IEEE transactions on Microwave theory and Techniques vol. 55, no. 12, December 2007, pp. 2660-2669 and Gomes et al., “An Accurate Characterization of Capture Time Constants in GaN HEMTs”, IEEE transactions on Microwave theory and Techniques vol. 67, no. 7, July 2019, pp. 2465-2474) and considering that the envelopes of modern communications and radar waveforms vary within these time frames (few MHz to 10s of MHz), it follows that undesired self-biasing effect due to the long-term memory effects caused by charge-trapping phenomena are a major contribution to time varying gain distortion observed in communications applications (please see Barradas et al. “Compensation of long-term memory effects on GaN HEMT-based power amplifiers”, IEEE Trans. Microwave Theory Techniques, vol. 65, no. 9, pp. 3379–3388, September 2017).  
Thus although not specified explicitly a person of ordinary skill in the art would focus on charge-trapping event having a memory effect on the RF power semiconductor device lasting 1 microsecond and above for gate bias voltage corrections (through 122 and 124 of Miyashita) with gate lag modeling (by 122) of undesired self-bias effects due to charge trapping time constants of 1 micro-sec and above. 
Regarding claims 4 and 17, therefore the MIYASHITA analog bias waveform (Vbg) inherently has a lower frequency (close to base band i.e., few MHz, therefore in micro-sec range compared to the RF input signal waveform (which is usually in GHz range).
Further per claim 6, 11 and 19, Miyashita teaches that the circuitry comprises a charge trap correction actuator (Gate Lag Model Calculating unit, 122, Fig. 8, §0104-§0105) configured to generate a digital signal that is converted to the analog gate bias waveform (Vbg, and hence per claim 11, the gate is coupled to the charge trap correction actuator 122, see Fig. 3 for Vbg) for reducing the gain error (correction coefficient calculating unit 140 provides gain and phase error corrections based on gate lag output ge and gate bias voltage model output Vbg, Fig. 1A/B), wherein the charge trap correction actuator (122) is configured to generate the digital signal based (“ge”) on an algorithm that models a charge trapping behavior (The LUT 811 correlates the effective envelope eenv with a trap rate “gt”, and outputs to the multiplying unit 411a, the trap rate “gt” that corresponds to the effective envelope “eenv” input thereto, §0105) and a charge de-trapping behavior (The LUT 812 correlates the effective envelope “eenv” with a de-trap rate “gd”, and outputs to the multiplying unit 411b, the de-trap rate “gd” that corresponds to the effective envelope “eenv” input thereto, §0105) in the RF power semiconductor device and per claim 7, 12 and 20, the algorithm (of the digital signal processing block 122) is configured to receive as an input the time-varying gain characteristic outputted by the RF power semiconductor device (the gate lag model calculating unit 122 calculates a gate lag signal "ge" that represents the gate lag of the microwave power amplifier, based on an effective envelope "eenv" output from the amplifier model unit 130, §0032) and per claims 8 and 13 the algorithm is configured to receive as a further input a signal envelope comprising a real value computed from the digital input (The gate lag model calculating unit 122 may also calculate the gate lag signal “ge” of the microwave power amplifier, based on the envelope “env” output from the envelope signal generating unit 110, §0032).
Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claims 3 and 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 18 are allowable since none of the prior arts of record teaches explicitly that the analog gate bias waveform has a rise time that is substantially shorter than a fall time.
Pertinent Prior Arts not relied upon
The prior art, “A Multiple-Time-Scale Analog Circuit for the Compensation of Long-Term Memory Effects in GaN HEMT-Based Power Amplifiers” by Tome’ et al. and   Maa et al. (US 2018/0331662) made of record and not relied upon is considered pertinent to applicant's disclosure. Tome’ teaches analog bias circuitry configured to apply an adaptive gate bias waveform to the gate of a GaN HEMT based power device for correcting the gain error due to the time-varying gain characteristic caused by charge trapping memory effect (abstract). However, Tome’ has a publishing date of July 2020 which is after the effective filing date of the invention and thus doesn’t qualify as a prior art. 

    PNG
    media_image2.png
    489
    1352
    media_image2.png
    Greyscale
 
Fig. 2 of Maa reproduced for ease of reference
Maa (i.e. Fig. 2) discloses a radio frequency (RF) power amplifier 103, comprising semiconductor devices causing memory effects, §0012) includes a gain error (due to memory effect the time variance in AM-AM and AM-PM results in error of gain’s amplitude and phase characteristics) which has a circuitry (PA controller 102, look-up table (LUT) tracking circuit 104) configured to apply an analog gate bias (See Fig. 2) waveform (The PA controller 102 generates the supply voltage and bias according to system parameter(s), §0012-§0014) to the RF power semiconductor device (PA 103) to correct for the gain errors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843